This cause came on for further consideration upon the filing of the application of respondent, John Joseph Roddy, for reinstatement.
The court coming now to consider its order of May 17, 1989, suspending respondent, John Joseph Roddy, from the practice of law for a period of one year pursuant to Gov. Bar R. V(7)(c), finds that respondent has substantially complied with that order and with the provisions of Gov. Bar R. V(24).
Therefore, IT IS ORDERED by the court that the application of John Joseph Roddy for reinstatement to the practice of law is granted, conditioned on the following: If respondent is found liable on any other claim(s) filed against him with the Clients’ Security Fund, he must pay within sixty days the amount for which he is found liable; if respondent does not pay such amounts within sixty days, his license to practice law will be suspended forthwith.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
(For earlier case, see [1989], 43 Ohio St. 3d 86, 538 N.E. 2d 1046.)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.